DETAILED ACTION
	Election/Restriction
This application is in condition for allowance except for the presence of claims 25 and 30 directed to the non-elected inventions without traverse.  Accordingly, claims 25 and 30 had been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 25 and 30 had been cancelled.

Allowable Subject Matter
Claims 14-24 and 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 14 is allowable over the art of record because the prior art does not teach   a ground conductor provided on the first surface, the opening end being connected to the ground conductor and the ground conductor being provided with a slot in a region surrounded by an edge portion of the opening end, the ground conductor extending at least partially over an opening of the opening end and in combination with the remaining claimed limitations.
Claim 18 is allowable over the art of record because the prior art does not teach  among the impedance transformation units, impedance transformation units adjacent to each other have different line widths from each other, the impedance transformation units include an impedance transformation unit constituting a transmission path in the first direction and an impedance transformation unit constituting a transmission path extending in a diagonal direction between the first direction and the second direction and in combination with the remaining claimed limitations.
Claim 20 is allowable over the art of record because the prior art does not teach the line conductor includes the third section positioned on one side of the second section in the first direction and the third section positioned on another side of the second section in the first direction, the line conductor further includes a fourth section including a first area extending in the second direction continuously from the first section extending from the third section positioned on the one side, a second area extending from the first area toward the another side, and a bent portion between the first area and the second area and in combination with the remaining claimed limitations.
Claim 23 is allowable over the art of record because the prior art does not teach one end of opposite ends of the third section in the first direction is connected to the second section, the first section extends in a second direction perpendicular to the first direction continuously from another end of the opposite ends of the third section, the line conductor includes a branch section branching off from the second section and having an open end on a side opposite to the second section and in combination with the remaining claimed limitations.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845